Citation Nr: 0830429	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-39 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a liver disorder, 
variously claimed as hepatitis B and hepatitis C. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for right leg scars, to 
include residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970 and from January 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and July 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The veteran testified during a hearing at the RO conducted 
before the undersigned Acting Veterans Law Judge in July 
2007.  A transcript of the hearing is of record. 

Further, the Board notes that, in its September 2004 rating 
decision, the RO declined to find that new and material 
evidence was received to reopen the veteran's claim for 
service connection for a right leg disorder.  However, a 
careful review of the file fails to reveal a letter 
indicating that the RO notified the veteran of its December 
1976 determination and his appellate rights.  Thus, as it 
does not appear that the veteran was properly notified of the 
action taken on his claim and his appellate rights, the Board 
must consider his claim on a de novo basis. 

The issues of entitlement to service connection for eye, 
back, and right leg disorders are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The objective and probative medical evidence of record 
preponderates against a finding that any currently liver 
disorder, variously diagnosed as hepatitis B and hepatitis C, 
is related to any period of active military service.   


CONCLUSION OF LAW

A liver disorder, variously claimed as hepatitis B and 
hepatitis C, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2004, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that, to establish 
entitlement to service-connected compensation benefits, the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The veteran was afforded time 
to respond before the RO issued the September 2004 and July 
2005 rating decisions on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2004 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2004 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration (SSA).  
The letter also advised the veteran that VA must make 
reasonable efforts to help the veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained, the 
first three content-of-notice requirements have been met in 
this appeal.  On April 30, 2008, VA amended its regulations 
governing its duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Importantly, the 
third sentence of 38 C.F.R. § 3.159(b)(1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above, the August 2004 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in a March 2006.  
The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  Therefore, there is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that the veteran's hepatitis is 
related to his period of military service. 38 U.S.C.A. §§  
1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a). 

The veteran was afforded a hearing before the Board in July 
2007.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for hepatitis. 

II. Factual Background Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran testified that he is entitled to service 
connection for hepatitis due to an in-service blood 
transfusion.  He testified that he had an in-service blood 
transfusion during hip surgery, after he was caught between 
two tractor trailers.  He said that about two or three years 
earlier doctors advised him that he had hepatitis (see 
hearing transcript at pages 15-16).  

A careful review of the veteran's service treatment records 
reveals that, when examined shortly after entry into service, 
in December 1968, and for separation in June 1970, a liver 
disorder was not noted.  Nor was a liver disorder noted when 
he was examined prior to his second period of service in 
December 1970, or in July 1971.  The records show that the 
veteran underwent one surgery during service, which was a 
tonsillectomy in September 1971, with no evidence of a blood 
transfusion during that operation.  The treatment records are 
devoid of reference to any in-service hip surgery.  A service 
examination report, apparently dated in January 1973, is not 
referable to a liver disorder.

Post service, VA medical records indicate that in June 2000, 
laboratory test findings led to an assessment of a need to 
rule out alcoholic hepatitis.  In July 2000, the assessment 
was that the veteran had a hepatitis B positive history with 
mildly elevated liver enzyme tests and he was referred to the 
hepatology clinic for further examination.

When seen by a hepatologist in November 2000, the VA medical 
records indicate that the veteran had abnormal liver function 
tests, with positive AntiHBC and AntiHBS test results, and 
negative Hepatitis C AB results.  In January 2001, a previous 
hepatitis B virus infection or anti HBS (+) was noted.  
However, in February 2001, a nurse practitioner diagnosed 
chronic hepatitis B and C.  In September 2003, the veteran 
was noted to have a positive HB antibody.  Then, in September 
2004, the veteran requested vitamins for hepatitis C, but it 
was noted that there were no hepatitis C laboratory findings.  
More recent VA medical records dated in 2007 include chronic 
hepatitis C without mention of hepatic coma among the 
veteran's medical problems, evidently based on a February 
2001 record entry.

The veteran has contended that service connection should be 
granted for a liver disorder variously claimed as hepatitis B 
and C.  Although the evidence shows that the veteran 
currently has hepatitis, apparently hepatitis B, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his liver and 
gastrointestinal system were normal on separation from 
service and the first post service evidence of record of 
hepatitis is from approximately 2000, more than 28 years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's liver disorder, variously claimed as hepatitis B 
and C, to service or any incident of service has been 
presented.

Further, though the veteran does have a current diagnosis of 
hepatitis, whether B or C is unclear, nevertheless, there is 
no evidence in his service medical records of activities that 
are recognized as creating a high risk of hepatitis 
infection, e.g. blood transfusion, tattoos, intravenous drug 
use, or promiscuous sexual activity.  The Board notes that 
post service VA treatment reports reveal a post-service 
cocaine dependency. 

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This is the essence of the 
third part of the Hickson analysis.  However, here the 
veteran has failed to provide any medical evidence to show 
that his current diagnosis of hepatitis is related to 
service. 

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed hepatitis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed hepatitis.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a liver disorder, 
variously claimed as hepatitis B and hepatitis C.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
liver disorder, variously claimed as hepatitis B and C, is 
not warranted.


ORDER

Service connection for a liver disorder, variously diagnosed 
as hepatitis B and hepatitis C, is denied. 


REMAND

The veteran also seeks service connection for eye and back 
disorders, and a right leg disability, to include residuals 
of a gunshot wound. 

The veteran testified that during service he had repeated eye 
problems.  A careful review of his service medical records 
reveals various in-service eye problems that included burning 
of the eye, conjunctive inflammation, and pain.  

At the veteran's June 2005 VA examination, the veteran was 
diagnosed with large physiologic cups and myopic astigmatism.  
However, the examiner failed to opine if the veteran's eye 
disorders are related to the veteran's in-service eye 
disorders.  In addition, it is unclear if the VA examiner 
reviewed the veteran's claims file.  

Further, congenital or developmental defects and refractive 
errors of the eyes are not diseases or injuries within the 
meaning of the applicable legislation.  See 38 C.F.R. § 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) in essence 
held that a disease considered by medical authorities to be 
of familial (or hereditary) origin by its very nature 
preexists a claimant' s military service, but could be 
granted service connection if manifestations of the disease 
in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.

Therefore, the veteran should be afforded further VA 
examination to determine the etiology of any current eye 
disorder found to be present.  

In addition, the veteran testified that he hurt his back 
during his first period of service and that his second period 
of service aggravated his back condition.  Service records 
show that, in October 1969 the veteran complained of thoracic 
strain although when examined for separation in June 1970 a 
back abnormality was not noted.  Nor was it noted when 
examined in December 1970 prior to re-entering service, or in 
July 1971.  But, in December 1971, the veteran was seen for 
complaints of back pain.  

The June 2005 VA examiner opined that the veteran's back 
disorder was not likely related to service; however, the VA 
examiner failed to state if the veteran had a back disability 
that pre-existed his second period of military service and if 
it was permanently aggravated beyond its natural progression 
by his second period of military service.  

Nevertheless, and more significantly, the Board notes that a 
veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
back disorder preexisted the appellant's entry into active 
military service in January 1971 and was not aggravated by 
service.

Therefore, the veteran should be scheduled for a VA 
examination in order to determine the etiology of any 
currently diagnosed back disorder, to include if the veteran 
had a pre-existing back injury that was permanently 
aggravated by his second period of service. 

Finally, the Board notes that the veteran's service 
examinations in December 1968 and in June 1970 are silent for 
any complaints or diagnosis of, or treatment for, a gunshot 
wound or residual scar(s).  But, October 1969, clinical 
records indicate that the veteran was treated for abrasions 
on the right thigh and left buttock.  An entrance physical 
examination performed in December 1970 for his second period 
of service describes a burn scar on the right thigh, although 
it was not noted on the July 1971 service examination report.  
But the examination report in January 1973 states that the 
veteran had a 3 cm scar (or scars), bilaterally, on the shins 
from a truck accident in the Republic of Vietnam, and a 4 to 
5 cm. scar on the right leg.  

At the VA examination in June 2005, the veteran gave a 
history of sustaining a gunshot wound to the right thigh when 
he was pinned in an overturned truck.  He was noted to have 
surgical scars on the lateral aspect of the right thigh, a 
scar over the right greater trochanteric region, a scar on 
the medical aspect of the right thigh, and a scar on the 
lateral aspect of the left calf.  The final diagnoses 
included healed scars from accidents secondary to gunshot 
wound and pinning on a tractor trailer, all healed.  However, 
it seems that examiner relied on the veteran's oral history 
that some of his scars were due to a gunshot wound to make 
the diagnosis and the veteran's service medical records 
revealed that he did experienced some type of incident in 
service that was not addressed by the VA examiner.  
Therefore, the veteran should be scheduled for a VA 
examination in order to determine the likely etiology of 
these claimed scars. 

The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The Board notes that the veteran's representative asserted at 
the hearing that there were outstanding VA treatment records 
regarding the veteran's.  See e.g., Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the remaining matters are REMANDED for the 
following action:

1.	The RO/AMC should contact the veteran 
by letter and request that he provide 
sufficient information, and any 
necessary authorization, to enable the 
RO/AMC to obtain any additional 
pertinent private treatment records 
not currently of record.  The veteran 
also should be informed that he may 
submit evidence to support his claims.  
If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further 
action to be taken.  

2.	The RO/AMC should obtain all relevant 
VA medical records regarding the 
veteran's treatment for the period 
from July 2007 to the present.  If any 
records are unavailable, a note to 
that effect should be placed in the 
claims file, and the veteran and his 
representative so advised in writing.

3.	Then, veteran should be scheduled for 
a VA ophthalmologic examination, 
preferably by a physician, to 
ascertain the etiology of any 
diagnosed eye disorder found to be 
present.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported 
in detail.  

a.	The examiner should state whether 
the veteran has myopic 
astigmatism and, if so, if it is 
congenital or acquired in nature.  

i.	If congenital, the examiner 
should also state whether 
this condition is a disease, 
as opposed to a defect.  

ii.	If the veteran's myopic 
astigmatism is more properly 
characterized as a 
congenital defect, the 
examiner should state 
whether it was subject to 
any superimposed disease or 
injury during either period 
of active service.

iii.	If the myopic astigmatism is 
acquired in nature, the 
doctor should state whether 
it underwent a permanent 
increase in severity during 
active service, beyond its 
natural progress.

b.	The examiner is requested to 
render an opinion concerning the 
etiology of any other diagnosed 
eye disorder found to be present, 
to include whether it is at least 
as likely as not (i.e., at least 
a 50-50 degree of probability) 
that any such disorder noted was 
caused by military service, 
including the findings noted in 
the service treatment records, or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

c.	A rationale should be provided 
for all opinions expressed.  The 
veteran's claims files should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

4.	 Then, the veteran should be scheduled 
for a VA orthopedic examination, 
performed by an appropriate medical 
physician, e.g., an orthopedist, to 
determine the etiology of any back 
disorder found to be present.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran.  Prior to the examination, 
the examiner should review the claims 
folder, including the appellant's 
service medical records for his 
periods of active duty from June 1968 
to June 1970, and from January 1971 to 
March 1972.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
The examiner is requested to address 
the following matters:

a.	Does the appellant currently have 
a disorder manifested by lumbar 
disability (or disabilities)?

b.	If he has such a disability (or 
disabilities), does it represent 
a disease process or the 
residuals of an injury?

c.	Taking into consideration the 
evidence incorporated in the 
service medical records 
(including the October 1969 and 
December 1971 records) and June 
2005 VA examination report, when 
was the disability (or 
disabilities) incurred?

d.	If any disability was incurred 
before January 1971 (or June 
1968), was there a permanent 
increase in disability, beyond 
the natural progress of the 
disorder, during a period of 
military duty, namely from 
January 1971 to March 1972 (or 
from June 1968 to June 1970)?

e.	If any diagnosed disability was 
incurred after June 1968 (or 
January 1971), the examiner is 
requested to provide an opinion 
concerning the etiology of any 
lumbar disorder found to be 
present, to include whether it is 
at least as likely as not (i.e., 
to at least a 50- 50 degree of 
probability) that any currently 
diagnosed lumbar disorder was 
caused by military service 
(including the findings noted in 
the October 1969 and December 
1971 service medical records), or 
whether such an etiology or 
relationship is unlikely (i.e., 
less than a 50-50 probability).

f.	The examiner is particularly 
requested to address the opinion 
rendered by the VA examiner in 
June 2005 (to the effect that the 
veteran's low back condition was 
"not as likely related to his 
[m]ilitary services").  A 
complete rationale should be 
provided for all opinions 
expressed.  The veteran's claims 
files should be made available to 
the examiner prior to examination 
and the examination report should 
indicate if the examiner reviewed 
the veteran's medical records.

5.	Then, veteran should be scheduled for 
a VA examination, preferably performed 
by a qualified physician, if 
available, to ascertain the etiology 
of any right lower extremity scar(s) 
found to be present.  All appropriate 
tests and studies should be 
accomplished and all clinical findings 
should be reported in detail. 

a.	The examiner is requested to 
render an opinion concerning the 
etiology of any scar found to be 
present, to include whether it 
they are at least as likely as 
not (i.e., at least a 50-50 
degree of probability) that any 
such disorder noted was caused by 
military service, including the 
findings noted in the service 
treatment records in October 
1969, December 1970 and January 
1973), or whether such an 
etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b.	A rationale should be provided 
for all opinions expressed.  The 
veteran's claims files should be 
made available to the examiner in 
conjunction with the examination, 
and the examination report should 
indicate whether the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

6.	Thereafter, the RO/AMC should 
readjudicate the veteran's remaining 
claims on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC should contain notice of all 
relevant actions taken on the claim, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since August 2005 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs 


